Citation Nr: 9913954	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-28 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Timeliness of Substantive Appeal as to the issue of 
entitlement to service connection for a bilateral knee 
condition. 

2.  Timeliness of Substantive Appeal as to the issue of 
entitlement to service connection for hypertension.

3.  Timeliness of Substantive Appeal as to the issue of 
entitlement to service connection for a psychiatric disorder.

4.  Timeliness of Substantive Appeal as to the issue of 
entitlement to increased (compensable) rating for uterine 
fibroids. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1978 and from September 1987 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which, in pertinent part, denied service connection 
for hypertension, a psychiatric disorder, and a bilateral 
knee problem.  That same RO decision granted service 
connection and assigned a zero percent rating for uterine 
fibroids; the veteran also appealed for a compensable rating.  
While a timely Notice of Disagreement for all four of the 
issues in question was received by the RO, as will be 
explained below, the Board does not find a timely Substantive 
Appeal of record for any of these issues.  Hence, the issues 
before the Board are as styled on the title page. 



REMAND

Under the controlling laws and regulations, if a decision by 
the RO is not appealed by timely filing a notice of 
disagreement and a substantive appeal, then the claim is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.302 
(1998).  A notice of disagreement and/or a substantive appeal 
may be filed by a claimant personally, or by his or her 
representative if a proper power of attorney or declaration 
of representation, as applicable, is on record or accompanies 
such notice of disagreement or substantive appeal.  38 C.F.R. 
§ 20.301(a) (1998).  

A review of the record reflects that there is initially a 
question as to whether the appellant has filed a timely 
substantive appeal as to the issue of entitlement to service 
connection for hypertension.  

The adverse rating decision denying entitlement to service 
connection for hypertension inter alia was mailed on August 
16, 1996.  A NOD was filed, and a SOC was issued on September 
12, 1996.  Under the pertinent law and regulations, following 
the issuance of a SOC, the claimant must file a Substantive 
Appeal within 60 days from the date the SOC is mailed or 
within the remainder of the one-year time period from the 
date of mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. § 20.302(b).  The Substantive Appeal 
should also set out specific arguments relating to errors of 
fact or law made by the RO in reaching the determination(s) 
being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 
20.202; see also Archbold v. Brown, 9 Vet. App. 124, 132-133 
(1996).  Under the circumstances, a timely Substantive Appeal 
would necessarily have to be filed no later than on or about 
August 16, 1997.

The correspondence submitted by the veteran (VA Form 9) and 
accepted by the RO as being the Substantive Appeal in this 
case, although dated by the veteran in February 1997, was not 
date stamped received by the RO until September 10, 1997, 
more than one year after the initial notice of adverse 
determination and/or more than 60 days after the issuance of 
the SOC.  

The Board further notes that the veteran's statement received 
in September 1997 was expressly limited to the claim of 
entitlement to service connection for hypertension.  There is 
no correspondence received within the applicable appeal 
period that can be construed as a timely Substantive Appeal 
perfecting the appeals of the remaining three issues in 
question.  The RO did issue a Supplemental Statement of the 
Case (SSOC) in September 1998, noting all four issues, and 
the veteran's representative submitted written argument 
addressing the four claims in December 1998, but the latter 
was received more than 60 days after the issuance of the 
SSOC.  While the RO certified all four issues for appeal, the 
Board is unable to find a timely Substantive Appeal as to the 
issues of entitlement to service connection for hypertension, 
a bilateral knee condition, a psychiatric disorder, or for 
entitlement to a compensable rating for uterine fibroids.  
Neither the veteran's statement received September 1997 or 
the December 1998 statement of the veteran's accredited 
representative are within 60 days of the issuance of a  
Statement of the Case or within one year of the August 1996 
RO decision.  As the RO did not dispute the validity of the 
VA Form 9, and the jurisdictional issue has been raised sua 
sponte by the Board, the veteran should be accorded the 
opportunity to submit evidence or argument as to the 
timeliness of the VA Form 9.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); Marsh v. West, 11 Vet. App. 468 (1998).

Furthermore, during a January 1999 video conference hearing 
before the Board, the veteran's representative questioned 
whether the RO considered all of the veteran's service 
medical records in the claims file and indicated that the 
service medical records that are in the claims folder are 
incomplete.  The representative added that the veteran 
declines to waive RO consideration of any additional service 
medical records that have not been considered by the agency 
of original jurisdiction.  The record does not appear to 
reflect that all service medical records associated with the 
claims file were considered in a statement of the case and/or 
supplemental statement of the case furnished to the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (1998).  

In light of the above the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the National 
Personnel Records Center for the purpose 
of determining whether there are any 
additional service medical records of the 
veteran.  Any additional records that are 
obtained should then be associated with 
the claims file. 

2.  The RO should adjudicate the issue of 
whether the veteran has submitted timely 
Substantive Appeal of the August 1996 
decision which denied entitlement to 
service connection for hypertension, a 
bilateral knee condition, a psychiatric 
disorder, and for a compensable rating 
for uterine fibroids.  

If the decision is adverse to the 
appellant, she, and her representative 
should be notified of the decision and of 
her appellate rights.  If a Notice of 
Disagreement and a Substantive Appeal 
following the issuance of a Statement of 
the Case are received, the appeal should 
be returned to the Board.

3.  If the decision regarding timeliness 
of a Substantive Appeal is favorable to 
the appellant, the RO should undertake 
any additional indicated development.  A 
Supplemental Statement of the Case should 
be issued to the appellant and her 
representative, that considers all the 
evidence of record, to include all of the 
service medical records.

4.  The veteran is hereby informed that 
she has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 






Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no 
conclusion, either legal or factual, as to the ultimate 
outcome warranted.  No action is required of the appellant 
unless she is otherwise notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (1998).

